Citation Nr: 1228914	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  09-07 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1974 to March 1975.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On the March 2009 substantive appeal, the Veteran indicated that he wished to have a BVA hearing.  The Veteran reported that he was in prison and needed a telephonic hearing.  Subsequently, the RO scheduled the Veteran for a Travel Board hearing on May 10, 2011.  In an April 2011 statement, the Veteran asked that the RO postpone his currently scheduled hearing with the BVA Travel Board because he would be unable to attend.  Additionally, the Veteran requested a video conference hearing because he was in prison with no release date.  He also stated that he was seeking help on how to proceed.  Further, he stated that a new hearing date was necessary to see if BVA will allow video, and the prison would facilitate.  An April 2012 letter was sent to the Veteran by the RO, informing his of his new Travel Board hearing date, May 15, 2012.  In the April 2012 appeal pre-certification review, the Veteran's representative stated that the case was not ready to be certified to the Board of Veterans' Appeals because the Veteran requested a Video Conference Hearing.  The record shows that the RO did not take the necessary steps in order to schedule the Veteran for such a hearing.  The law provides that the Board "shall decide any appeal only after affording the appellant an opportunity for a hearing."  38 U.S.C.A. § 7107(b) ; see also Bolton v. Brown, 8 Vet. App. 185, 191(1995) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193(1991) (VA is required to "tailor [its] assistance to the peculiar circumstances of confinement").

Pursuant to 38 C.F.R. § 3.103(c)(1)  (2011), "a claimant is entitled to a hearing at any time on any issue."  Moreover, the Board notes that VA has procedures to accommodate incarcerated claimants who request a hearing.  See, e.g., Veterans Benefits Administration  Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i) (2011) (noting that the person requesting a hearing is expected to appear in person but "a[n] exception may be made for extenuating circumstances that prevent [a claimant] from attending, such as incarceration or a serious medical condition"); see also M21-1 MR, pt. I, ch. 4 sec. 1(j) (2011) (permitting a representative to "present documentary evidence as well as oral testimony at the hearing, bring witnesses to the hearing to provide testimony, or make arguments and contentions with respect to the facts and applicable law").  Also, 38 C.F.R. § 20.700  provides for electronic hearings where "suitable facilities and equipment are available . . ." and that "any such hearing will be in lieu of a hearing held by personally appearing before. . .the Board."  38 C.F.R. § 20.700(e).

In light of the Veteran's April 2011 and the representative's April 2012 statements, the Board finds that a remand is necessary in order to determine whether his hearing request can be facilitated to the extent possible through applicable VA regulations, and in accordance with his due process rights.  While VA does not have authority under 38 U.S.C.A. § 5711 (West 2002) to require a correctional institution to release a Veteran so that VA can provide him the necessary hearing at the closest RO, the RO should inquire as to whether the correctional institution has the facilities or equipment to support an electronic videoconference hearing.  Thus, VA is required to provide the Veteran with the opportunity for a hearing.  In addition, the Board notes that, when a Veteran is incarcerated, a claimant's representative will be permitted to present evidence and call witnesses on behalf of the claimant.  M21-1 MR, pt. I, ch.4, sec. 1(i)-(j) (2011).  

Accordingly, the case is REMANDED for the following action:

1. Advise the Veteran of the necessary steps that will be taken in order to address the feasibility of scheduling a Board hearing.  Advise him that if he is unable to personally appear at a hearing, a representative may submit evidence and present witnesses on his behalf. 

2. Take all necessary action in order to address the feasibility of scheduling the Veteran for a Board hearing in connection with his claim pending in this appeal.  This should include contacting the correctional facility where the Veteran is incarcerated (Lovelock Correctional Center) and inquiring as to the feasibility (i.e., equipment, etc.) of scheduling the Veteran for a Board hearing at the facility via videoconference, or at the RO in Las Vegas, if at all possible (either in person or via videoconference).

3. If accommodations are feasible, make arrangements to schedule the Veteran for a hearing in accordance with applicable procedures.  See, e.g., Veterans Benefits Administration  Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i) (2011). The Veteran should be notified of the time and place to report for the hearing.  Document any attempts to accommodate the Veteran's Board hearing request.

4. Lastly, if the Veteran's incarceration will prevent his appearance for a hearing, the RO should explore all reasonable avenues for accommodating his hearing request.  See 38 C.F.R. § 20.700(b), (c)  (if good cause is shown, representatives alone may personally present argument to the Board at a hearing, or may present such argument in the form of an audio cassette).  Thus, if it is not feasible for the Veteran to attend a hearing, inquire as to whether his appointed representative would like the opportunity to attend the hearing and present evidence or call witnesses on the Veteran's behalf.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


